 Case 18-00284-5-SWH             Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                     Page 1 of
                                                  16

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                           WILMINGTON DIVISION
         IN RE:                                                    CHAPTER 11
          WAYNE BAILEY, INC.,
                                                                    CASE NO:      18-00284-5-SWH

                                                                           Check if this is an amended filing
                   DEBTOR(S)

               CHAPTER 11 POST-CONFIRMATION REPORT
              PURSUANT TO THE ORDER CONFIRMING PLAN

REPORTING PERIOD COVERED:                        2nd Quarter 2019
DATE PLAN CONFIRMED:                10/2/2018
EFFECTIVE DATE OF PLAN:               10/3/2018
ESTIMATED CLOSING DATE:

 I/We declare under penalty of perjury that the information contained in this report is true and correct to
 the best of my/our knowledge and belief.

 DEBTOR:                                                   JOINT DEBTOR:

 Printed Name:                                             Printed Name:

 Date:                                                     Date:

 Signature:                                                Signature:

 Title (for Corporate Debtor):


 I have read the information in this report and the information contained herein is true and correct to the
 best of my knowledge and belief:

 CHAPTER 11FOR
 ATTORNEY   PLAN TRUSTEE:
               THE DEBTOR(S):

 Printed Name: John C. Bircher III                            Date: 08/01/19


 Signature: s/John C. Bircher III


 Penalty for making a false statement or filing a false report: Fine of up to $500,000.00 or imprisonment for up to
                                  5 years or both. 18 U.S.C. §§ 152 and 3571

                                                                                      Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 2 of
                                            16
                           PAYMENTS TO CREDITORS


  Class 1 – (Creditor(s) in this Class: Ad Valorem Taxes                                          )
                                               10/15/2018
  (a) Date payments commence to this Class:
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are      Monthly, ✔ Quarterly,            Bi-Annually,         Annually,      Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Paid from Sales. All sales completed.




  Class 2 – (Creditor(s) in this Class: Ally Bank                                                 )

  (a) Date payments commence to this Class: 9/29/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are ✔ Monthly,            Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter: $ 2,297.37
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Collateral to be transferred and payments made by Wayne Bailey Produce Co., LLC




                                                                              Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 3 of
                                            16


  Class 3 – (Creditor(s) in this Class: BB&T                                                      )

  (a) Date payments commence to this Class: Paid from sale proceeds
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are      Monthly,         Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Claim withdrawn. Claim is paid in full.




  Class 4 – (Creditor(s) in this Class: Cape Fear Farm Credit, ACA                                )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are ✔ Monthly,            Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes ✔      No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  * Creditor to be paid from sale proceeds of certain real property plus monthly payments
  beginning 10/1/2018. All sales now completed.




                                                                              Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 4 of
                                            16


  Class 5 – (Creditor(s) in this Class: CFG Financial Services                                    )

  (a) Date payments commence to this Class: * 11/3/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are      Monthly,         Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes ✔      No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  * Paid from net sale proceeds of collateral after payment of senior liens, assignment of the
  Trinity note, conveyance of the real property located at 5219 Haynes Lennon Highway,
  Chadbourn, transfer of Transamerica life insurance policy #3615 and Prudential life
  insurance policy #7237, funds on deposit, monthly installments from WBPC, and proceeds
  from sale of non-Debtor collateral (Louisiana facility/land located in Oak Grove, LA). All
  sales now completed.


  Class 6 – (Creditor(s) in this Class: CNH Capital America, LLC                                  )

  (a) Date payments commence to this Class: no later than 11/30/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are      Monthly,         Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes            No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Creditor was surrendered.




                                                                              Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                Page 5 of
                                            16


  Class 7 – (Creditor(s) in this Class: Diversified Financial Services, Inc.                     )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,       Third Party Obligation
  (c) Payments are     Monthly,          Quarterly,      Bi-Annually,     Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes           No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  * Creditor to be paid from net sale proceeds of collateral.




  Class 8 – (Creditor(s) in this Class: Hanmi Bank                                               )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,       Third Party Obligation
  (c) Payments are     Monthly,          Quarterly,      Bi-Annually,     Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes           No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  * Creditor to be paid from net sale proceeds of collateral. All sales completed.




                                                                           Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05 Page 6 of
                                            16               Click to add Creditor Classes



  Class 9 – (Creditor(s) in this Class: Ruth Kissam                                                )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,      Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,         Third Party Obligation
  (c) Payments are     Monthly,          Quarterly,      Bi-Annually,       Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes             No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:




  * Creditor has been paid from sales of collateral.




  Class 10 – (Creditor(s) in this Class: M2 Lease Funds, LLC                                       )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,      Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,         Third Party Obligation
  (c) Payments are     Monthly,          Quarterly,      Bi-Annually,       Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes             No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

   * Creditor to be paid from net sale proceeds of collateral.


   All sales have been completed.




                                                                            Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 7 of
                                            16



  Class 11 – (Creditor(s) in this Class: Millstream Farms, Inc., et al                            )

  (a) Date payments commence to this Class: * 11/2/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are ✔ Monthly,            Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

   * Creditor will be paid from sale proceeds and by monthly payments beginning 11/2/2018.


  All sales have been completed.




  Class 12 – (Creditor(s) in this Class: PACA Trust Claims                                        )

  (a) Date payments commence to this Class: 11/17/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are      Monthly,         Quarterly,      Bi-Annually,         Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:




  Awaiting decisions on appeals.




                                                                              Revised December 2017
Case 18-00284-5-SWH          Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05              Page 8 of
                                              16


  Class 12a - Creditor in this Class:         PNC Equipment Finance                              )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,       Third Party Obligation
  (c) Payments are       Monthly,        Quarterly,      Bi-Annually,     Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes           No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  *Creditor has been paid from sale of collateral.




 Class 13 - (Creditors in this Class:         Stearns Bank National Association                  )

  (a) Date payments commence to this Class: *
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,       Third Party Obligation
  (c) Payments are       Monthly,        Quarterly,      Bi-Annually,     Annually, ✔ Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes           No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  * Creditor has been paid from sales of collateral.




                                                                           Revised December 2017
Case 18-00284-5-SWH         Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                Page 9 of
                                             16


   Class 14 - (Creditor in this Class:        United Community Bank                               )

  (a) Date payments commence to this Class: 12/1/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are ✔ Monthly,            Quarterly,      Bi-Annually,         Annually,      Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Collateral surrendered pursuant to consent order.




   Class 15 - Creditor in this Class:         Millstream Farms, LLC Bin Lease                     )

  (a) Date payments commence to this Class: 7/1/2018
  (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
       Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
  (c) Payments are ✔ Monthly,            Quarterly,      Bi-Annually,         Annually,      Other
  (d) Total amount required to be paid this Quarter:
  (e) Total amount paid this Quarter:
  (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
  (g) If the Debtor has not made all required payments, please provide specific details regarding the
  number of payments missed and when the Debtor intends to bring the payments current:

  Lease was assigned to Wayne Bailey Produce Co., LLC




                                                                              Revised December 2017
Case 18-00284-5-SWH         Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05               Page 10
                                           of 16


  Class 16 - Creditor in this Class:         Trinity Frozen Foods, LLC                           )

 (a) Date payments commence to this Class: Pursuant to terms
 (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
      Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
 (c) Payments are       Monthly,        Quarterly,      Bi-Annually,         Annually,      Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:

  Collateral has been sold.




  Class 17 - Creditors in this Class:         Leases and Executory Contracts                     )

 (a) Date payments commence to this Class: Assumed contracts will be paid
                                                                        id pursuant  to contracts.
                                                                           pursuant to  terms of contracts.
 (b) No payments due (if applicable):        Paid in Full,    Collateral Sold/Surrendered,
      Unsecured Creditor Treatment,          No Claim Owed,        Third Party Obligation
 (c) Payments are       Monthly,        Quarterly,      Bi-Annually,         Annually,      Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to this Class?       Yes        No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:




                                                                             Revised December 2017
Case 18-00284-5-SWH          Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05 Page 11
                                            of 16             Click to add Creditor Classes



  Class 18 - Creditors in this class:         General Unsecured Creditors                           )

 (a) Date payments commence to this Class: *
 (b) No payments due (if applicable):         Paid in Full,       Collateral Sold/Surrendered,
      Unsecured Creditor Treatment,           No Claim Owed,          Third Party Obligation
 (c) Payments are       Monthly,         Quarterly,         Bi-Annually,     Annually,         Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to this Class? ✔ Yes               No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:

  * Creditors within this class will be paid from the net proceeds of sale after satisfaction of
  claims of all lienholders, administrative, and priority claims; net proceeds from any causes of
  action, after payment of all costs associated with action after satisfaction of any amount owed
  to CFG necessary to satisfy its lien upon the action and administrative or priority claims; and,
  the balance, if any, owed by WBPC on the note executed in favor of CFG after satisfaction of
  the CFG Secured Claims.



   Class 19 - Creditors in this Class:          Equity Security Holders                             )

 (a) Date payments commence to this Class:            n/a
 (b) No payments due (if applicable):         Paid in Full,       Collateral Sold/Surrendered,
      Unsecured Creditor Treatment,           No Claim Owed,          Third Party Obligation
 (c) Payments are       Monthly,         Quarterly,         Bi-Annually,     Annually,         Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to this Class?        Yes          No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:




                                                                             Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 12
                                          of 16
              PAYMENTS TO NON-CLASSIFIED CLAIMS

   ✔ Check if this form is not applicable to the Debtor(s)

 A.) Name of Claimants:

 (a) Date payments commence to these creditors:
 (b) No payments due (if applicable):       Paid in Full,    No Claim Owed
 (c) Payments are      Monthly,         Quarterly,      Bi-Annually,      Annually,         Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to these creditors?       Yes       No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:




 B.) Name of Claimants:

 (a) Date payments commence to these creditors:
 (b) No payments due (if applicable):       Paid in Full,    No Claim Owed
 (c) Payments are      Monthly,         Quarterly,      Bi-Annually,      Annually,         Other
 (d) Total amount required to be paid this Quarter:
 (e) Total amount paid this Quarter:
 (f) Is the Debtor in compliance with the Plan with regards to these creditors?       Yes       No
 (g) If the Debtor has not made all required payments, please provide specific details regarding the
 number of payments missed and when the Debtor intends to bring the payments current:




                                                                           Revised December 2017
Case 18-00284-5-SWH         Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05                 Page 13
                                           of 16

                            PROPERTY SALE REPORT
      (a) Does the Plan propose the sale or transfer of property?     ✔   Yes       No
      (b) If Yes, please complete the following chart:


                                                            Date Property
              Description of Property                                                Date Property Sold
                                                            Must be Sold

Any remaining real estate or equipment not sold to
                                                               see plan             various - completed
Southern Roots or transferred to WBPC




      (c) If the Debtor sold property during the quarter, please complete the following chart:


                                            Date Property            Gross Sale        Net Sale Proceeds
     Description of Property Sold
                                                Sold                 Proceeds           Paid to Debtor

Equip. leased to Trinity Frozen Foods           4/10/19         $ 289,285.00                $ 0.00

Packing equip. in Orange building               3/26/19             $ 10,000.00             $ 0.00

726 Joe Brown Highway (Harry Reed               5/15/19         $ 200,000.00                $ 0.00
property)

Kirkland Street, Orange Warehouse               5/30/19         $ 255,000.00                $ 0.00
(credit bid)




                                                                                Revised December 2017
 Case 18-00284-5-SWH          Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05               Page 14
                                             of 16

                         PAYMENTS TO PROFESSIONALS
Please list any and all payments made to any and all professionals (e.g., attorney, accountant, realtor,
etc.) during the reporting period, not otherwise disclosed in this report.


          Name of Professional                 Date Payment Made Amount Paid to Professional

Stubbs & Perdue, P.A.                                 various                       $ 2,000.00

White & Allen, PLLC                                   various                      $ 24,686.55

County Boys Auction & Realty                          various                      $ 39,154.40




                                   MATTERS PENDING
What other specific matters does the Court need to resolve prior to closing the case (e.g., adversary
proceedings, claim disputes, filing fee applications, etc.)? Please indicate the nature of each matter,
and an estimated time frame that these matters will be resolved:

Pending adversary proceedings, claims objections, avoidance actions, PACA appeals, and final fee
applications of estate professionals and creditors.




                                                                             Revised December 2017
Case 18-00284-5-SWH        Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05           Page 15
                                          of 16
                 CHAPTER 11 QUARTERLY FEES
DISBURSEMENTS INCLUDE: Sum total of all disbursements from all of the Debtor’s bank
accounts – and – payments made on behalf of the Debtor. Disbursements do not include transfers
between the Debtor’s accounts. Quarterly fees are not prorated.

Calculating the Fee: Use the table on the following page to compute the Amount of Fee Due for
each quarter. Payment of quarterly fees should be submitted to Debtor’s attorney, and then
Debtor’s attorney should submit the payment through www.pay.gov.



3rd Quarter:
                                            Disbursements                    Disbursements made
                                            made by Debtor                   on behalf of Debtor

Disbursements for April:                     $ 27,811.95            +


Disbursements for May:                       $ 711,839.89            +


Disbursements for June:                       $ 6,577.10             +


                    TOTAL:                  $ 746,228.94             +             $ 0.00


                    TOTAL DISBURSEMENTS:                      $ 746,228.94



                    Amount of Fee Due:              $ 4,875.00

                    Amount of Fee Paid:             $ 4,875.00




                                                                         Revised December 2017
Case 18-00284-5-SWH   Doc 1037 Filed 08/01/19 Entered 08/01/19 13:59:05   Page 16
                                     of 16




           Total Disbursement for the         Amount of Fee Due
           Quarter


           $0 to $14,999.00                                   $325
           $15,000.00 to $74,999.99                           $650
           $75,000.00 to $149,999.99                          $975
           $150,000.00 to $224,999.99                        $1,625

           $225,000.00 to $299.999.99                        $1,950
           $300,000.00 to $999,999.99                        $4,875
           $1,000,000.00 to $1,999,999.99                    $6,500
           $2,000,000.00 to $2,999,999.99                    $9,750
           $3,000,000.00 to $4,999,999.99                   $10,400
           $5,000,000.00 to $14,999,999.99                  $13,000
           $15,000,000.00 to $29,999,999.99                 $20,000
           $30,000,000.00 or more                           $30,000




                                                            Revised December 2017
